DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-9 directed to a winding cylinder non-elected without traverse.  Accordingly, claims 7-9 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adele Critchley on 07/20/2021.
The application has been amended as follows: 

Regarding claim 1, the phrase “the seat member” in line 11 has been replaced with –the sheet member--. 

Regarding claim 10, the phrase “the winding cylinder used for transportation” in line 3 has been replaced with –the winding cylinder is used for transportation--.

Regarding claim 11, the phrase “the multiple belt cords extend and are inclined with respect to the longitudinal direction of the sheet member, the sheet member is placed on a table before winding starts, when the sheet member is placed on the table, the longitudinal direction of the sheet member and the longitudinal direction of the table coincides with each other, and the winding cylinder moves in the 

Claims 7-9 have been cancelled. 

Allowable Subject Matter
Claims 1-6 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “winding the sheet member starting in a small-diameter portion of the winding cylinder to a larger-diameter portion of the winding cylinder between which a radial difference is given by providing a step to make a diameter smaller on one axial edge side of the winding cylinder  and a diameter larger on the opposing axial edge of the winding cylinder side, the sheet member is placed on a table before winding starts, when the sheet member is placed on the table, a longitudinal direction of the seat member and a longitudinal direction of the table coincides with each other, and the winding cylinder moves in the longitudinal direction of the table by rotating, thereby the sheet member is wound”.
Claims 2-6 and 10-12 are allowable by dependence on claim 1. 
The closest prior art is considered to be Menough et al. (US 3,751,316) (of record), Liu (US 2019/0160771) (of record), Kunugi (JP 2007-185887, see machine translation) (of record), Frazier (US 2,440,662), Hinc et al. (US 2020/0269533), and Fuellgrabe (DE 102008012024, see machine translation) (of record).
Menough in view of Liu and/or Kunugi discloses the claim limitations as discussed in the previous office action of record. However, modified Menough does not expressly teach or suggest winding the sheet member starting in a small-diameter portion of the winding cylinder to a larger-diameter portion of 
Frazier discloses a stepped winding cylinder for building tires, however, Frazier does not expressly recite that winding the sheet member starts in a small-diameter portion of the winding cylinder to a larger-diameter portion of the winding cylinder between which a radial difference is given by providing a step to make a diameter smaller on one axial edge side of the winding cylinder and a diameter larger on the opposing axial edge of the winding cylinder side. Instead, Frazier discloses that the tire component strip is wound onto a single drum (Figs. 1-8: 10), rather than winding the strip onto the stepped portions of the drum. 
Hinc discloses a drum for tire building having a stepped cylinder portion (Figs. 7-10: 1900), however, the stepped cylinder portion is a sealing member and not intended for winding ([0049]). Thus, Hinc does not expressly recite that winding the sheet member starts in a small-diameter portion of the winding cylinder to a larger-diameter portion of the winding cylinder between which a radial difference is given by providing a step to make a diameter smaller on one axial edge side of the winding cylinder and a diameter larger on the opposing axial edge of the winding cylinder side.
Fuellgrabe discloses a stepped winding cylinder for winding a thermoplastic strip, however, Fuellgrabe does not disclose that the winding cylinder is for tire manufacturing. Moreover, Fuellgrabe does not expressly recite that winding the sheet member starts in a small-diameter portion of the winding cylinder to a larger-diameter portion of the winding cylinder between which a radial difference is given by providing a step to make a diameter smaller on one axial edge side of the winding cylinder and a diameter . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749